COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-011-CV



IN RE DEE ANN SMITH	RELATOR

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied as moot.  Accordingly, relator’s petition for writ of mandamus is denied as moot.  In addition, this court vacates its January 16, 2007 order staying respondent’s December 18, 2006 order denying a protective order, and January 5, 2007 order extending the deadline for relator to answer discovery, in trial court cause number 28,674-A.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL A:  LIVINGSTON, GARDNER, and WALKER, JJ.



DELIVERED:  February 8, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.